                   Case 3:20-cv-00640-EMC Document 42 Filed 07/08/20 Page 1 of 3



            1   BLOOD HURST & O’REARDON, LLP
                TIMOTHY G. BLOOD (149343)
            2   LESLIE E. HURST (178432)
                JENNIFER L. MACPHERSON (202021)
            3   501 West Broadway, Suite 1490
                San Diego, CA 92101
            4   Tel: 619/338-1100
                619/338-1101 (fax)
            5   tblood@bholaw.com
                lhurst@bholaw.com
            6   jmacpherson@bholaw.com

            7   Attorneys for Plainiff

            8   NELSON, MULLINS, RILEY & SCARBOROUGH LLP
                JAHMY S. GRAHAM (SBN 300800)
            9   MATTHEW G. LINDENBAUM
                CHRISTINE M. KINGSTON
           10   19191 South Vermont Avenue, Suite 900
                Torrance, CA 90502
           11   Tel: 424/221.7400
                424/221.7499 (fax)
           12   jahmy.graham@nelsonmullins.com
                jessica.higashiyama@nelsonmullins.com
           13
                Attorneys for Defendants
           14
                [Additional Counsel Appear on Signature Page]
           15

           16                                UNITED STATES DISTRICT COURT

           17           NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

           18   KEN LY, individually and on behalf of all       Case No. 5:20-cv-00640-EMC
                others similarly situated,
           19                                                   STIPULATION OF DISMISSAL
                               Plaintiff,                       WITHOUT PREJUDICE
           20
                       v.                                       CLASS ACTION
           21
                TOYOTA MOTOR SALES, U.S.A., INC., a
           22   Texas corporation; and TOYOTA MOTOR             District Judge Edward M. Chen
                NORTH AMERICA, INC., a Texas                    Courtroom 5, 17th Floor, San Francisco
           23   corporation,
                                                                Complaint Filed:     January 29, 2020
           24                  Defendants.                      Trial Date:          Not Set

           25                                                   JURY TRIAL DEMANDED

           26
           27

           28
                                                                                   Case No. 5:20-cv-00640-EMC
00165874                    STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                   Case 3:20-cv-00640-EMC Document 42 Filed 07/08/20 Page 2 of 3



            1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Ken Ly

            2   and Defendants Toyota Motor Sales, U.S.A., Inc. and Toyota Motor North America, Inc.

            3   (collectively, “Toyota”), by and through undersigned counsel, stipulate to dismissal of this action

            4   without prejudice. Each side shall bear its own fees and costs.

            5          IT IS SO STIPULATED.

            6   Dated: July 8, 2020                              BLOOD HURST & O’REARDON, LLP
                                                                 TIMOTHY G. BLOOD (149343)
            7                                                    LESLIE E. HURST (178432)
                                                                 JENNIFER L. MACPHERSON (202021)
            8

            9                                                    By:           s/ Timothy G. Blood
                                                                             TIMOTHY G. BLOOD
           10
                                                                 501 West Broadway, Suite 1490
           11                                                    San Diego, CA 92101
                                                                 Tel: 619/338-1100
           12                                                    619/338-1101 (fax)
                                                                 tblood@bholaw.com
           13                                                    lhurst@bholaw.com
                                                                 jmacpherson@bholaw.com
           14
                                                                 BARNOW AND ASSOCIATES, P.C.
           15                                                    BEN BARNOW (admitted PHV)
                                                                 ERICH P. SCHORK (admitted PHV)
           16                                                    ANTHONY L. PARKHILL (admitted PHV)
                                                                 205 W. Randolph Street, Suite 1630
           17                                                    Chicago, IL 60602
                                                                 Tel: 312/621-2000
           18                                                    312/641-5504 (fax)
                                                                 b.barnow@barnowlaw.com
           19                                                    e.schork@barnowlaw.com
                                                                 aparkhill@barnowlaw.com
           20
                                                                 Attorneys for Plaintiff Ken Ly
           21

           22   Dated: July 8, 2020                              NELSON, MULLINS, RILEY
                                                                   & SCARBOROUGH LLP
           23                                                    JAHMY S. GRAHAM (SBN 300800)
                                                                 MATTHEW G. LINDENBAUM
           24                                                    CHRISTINE M. KINGSTON
           25
                                                                 By:           s/ Jahmy S. Grahm
           26                                                                 JAHMY S. GRAHAM
           27                                                    19191 South Vermont Avenue, Suite 900
                                                                 Torrance, CA 90502
           28                                                    Tel: 424/221.7400

                                                     1             Case No. 5:20-cv-00640-EMC
00165874                   STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                   Case 3:20-cv-00640-EMC Document 42 Filed 07/08/20 Page 3 of 3



            1                                                     424/221.7499 (fax)
                                                                  jahmy.graham@nelsonmullins.com
            2
                                                                  Attorneys for Defendants
            3                                                     Toyota Motor Sales, U.S.A., Inc. and
                                                                  Toyota Motor North America, Inc.
            4

            5

            6                                      ECF CERTIFICATION

            7          The filing attorney attests that he has obtained concurrence regarding the filing of this

            8   document from the signatories to this document.

            9   Dated: July 8, 2020                                 S DIST&
                                                              BLOODEHURST RIO’REARDON,
                                                                             CT        LLP
                                                                  TAT                      C
           10                                                 By:                s/ Timothy G. Blood




                                                                                           O
                                                              S




                                                                                            U
                                                            ED
                                                                               TIMOTHY G. BLOOD




                                                                                             RT
           11
                                                                                   TED
                                                        UNIT
                                                                          GRAN
           12




                                                                                                    R NIA
           13
                                                                                         Chen
                                                                                ard M.
                                                         NO




                                                                              dw
                                                                      Judge E




                                                                                                    FO
           14
                                                          RT




                                                                                                LI
           15                                                    ER
                                                            H




                                                                                            A
                               Dated: 7/8/2020                        N                         C
                                                                                        F
           16                                                             D IS T IC T O
                                                                                R
           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                    2             Case No. 5:20-cv-00640-EMC
00165874                  STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
